Citation Nr: 9904537	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability rating for actinic 
keratoses, and the residuals of excision of basal cell 
carcinoma and squamous cell carcinoma, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1947 to May 
1968.

This appeal arises from a rating decision of October 1995 
from the New Orleans, Louisiana, Regional Office (RO).

This decision will address the issues of an increased rating 
for bilateral hearing loss and service connection for 
tinnitus.  The remand that follows will address the issue of 
entitlement to an increased rating for a skin disorder and 
scars.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The most recent audiological evaluation shows that the 
average pure tone threshold was 51 in the right ear and 36 in 
the left ear with speech recognition ability of 100 percent 
in the right ear and 88 percent in the left ear.

3.  Tinnitus was not present during service.


CONCLUSION OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Part 4, 
Diagnostic Codes 6100 through 6110, 6260 (1998).  

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, plausible 
claims have been presented.  The veteran has not indicated 
that relevant evidence of probative value may be obtained 
which has not already been sought and associated with the 
claims folder.  Accordingly, the Board finds that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Increased rating

In a rating decision in November 1990, service connection for 
"bilateral sensorineural hearing loss" was granted with a 
noncompensable disability rating assigned.  The 
noncompensable rating has remained in effect since that time.

The degree of compensation appropriate for service-connected 
hearing loss disability is determined by application of the 
criteria set forth in the Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Under these criteria, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent, 
based on the degree of hearing impairment as determined by 
audiological evaluation.  The average pure tone threshold is 
the average decibel loss at 1000, 2000, 3000, and 4000 Hertz.  
The results of the audiological examination are applied to 
tables to determine the degree of disability.  Evaluations 
derived from the rating schedule are intended to make proper 
allowance for improvement by hearing aids.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).  The U.S. Court of Veterans 
Appeals (Court) has noted that the assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).

Percentage Evaluations for Hearing Impairment
LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
*  Entitled to special monthly compensation under 38 C.F.R. 
3.350(a) (38 U.S.C. 314(k)).

[41 FR 11298, Mar. 18, 1976, as amended at 52 FR 44119, Nov. 
18, 1987]

At the VA audiological evaluation in December 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
30
85
100
LEFT
-
5
5
65
75

The numerical average pure tone threshold was 57.5 decibels 
in the right ear and 37.5 in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent 
bilaterally.  

At the VA August 1995 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
75
95
LEFT

10
5
60
70

The average pure tone threshold was 51 in the right ear and 
36 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 88 
percent in the left ear.

When the average pure tone thresholds and speech recognition 
values of the December 1994 VA audiological evaluation are 
applied to Table VI, Numeric Designation of Hearing 
Impairment, the numeric designation is II for the right ear 
and I for the left ear.  When these values are applied to 
Table VII, Percentage Evaluation for Hearing Impairment, the 
disability rating is noncompensable.  When the average pure 
tone thresholds and speech recognition values of the August 
1995 VA audiological evaluation are applied to Table VI, 
Numeric Designation of Hearing Impairment, the numeric 
designation is I for the right ear and II for the left ear.  
When these values are applied to Table VII, Percentage 
Evaluation for Hearing Impairment, the disability rating is 
noncompensable.  Therefore, the veteran's hearing loss 
disability is noncompensable based on the results of both VA 
evaluations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 6110 
(1998).  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 
6100 through 6110, 6260 (1998).  

Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The report of the August 1995 VA audiological examination 
notes that the onset of tinnitus was in 1957 after exposure 
to flight line noise.  It is noted that the veteran served in 
the Air Force and that exposure to high levels of flight line 
noise is plausible.  However, the service medical records do 
not show that the veteran ever had tinnitus.  As noted, the 
veteran, as shown on in the August 1995 VA examination 
report, indicated that he had tinnitus beginning in 1957.  
However, hearing conservation data records dated from 1958 to 
1962, which is subsequent to 1957, either provide no findings 
related to tinnitus or specifically indicate that tinnitus 
was not in the medical history or current status.  There is 
no indication elsewhere in the service medical records that 
the veteran had tinnitus.  The report of medical history, 
dated in October 1967 for retirement, does not show tinnitus 
and indicates that the veteran denied all other significant 
medical history.  The report of medical examination, also 
dated in October 1967 for retirement, does not show tinnitus 
and indicates that the veteran denied all other significant 
medical history.  Therefore, the veteran's assertion as shown 
on the August 1995 VA audiological evaluation report is 
rebutted by the contents of his service medical records.  
Accordingly, the evidence shows that tinnitus was not present 
in service as claimed.  38 C.F.R. § 3.303 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


ORDER

1.  An increased disability rating for bilateral hearing loss 
disability is denied.
2.  Service connection for tinnitus is denied.


REMAND

The veteran claims that his skin problems and scars are more 
severe than reflected by the disability rating assigned.  
After a review of the record, the Board finds that this case 
must be returned to the RO for further evidentiary 
development and adjudication.

The veteran's skin disability is listed as "actinic 
keratosis of face, neck, arms and back; S/P [status post] 
excision squamous cell carcinoma and basal cell carcinoma of 
forehead, RT [right] ear and RT forearm."  The disability is 
currently rated under a "built up" diagnostic code for 
disfiguring scars of the head, face, or neck.  However, the 
description of the veteran's skin disability includes the 
arms and back which are not covered by the provisions of 
Diagnostic Code 7800.  Therefore, the case will be returned 
to the RO for consideration of the applicability of other 
diagnostic codes to the veteran's skin disorder.

The veteran received a VA skin examination in August 1995.  
However, the report of this examination only provides general 
descriptions of the veteran's skin disorders.  The report 
does not provide a detailed description of the veteran's skin 
problems, their distribution, or the characteristics of any 
lesions.  Additionally, while the veteran's skin disability 
includes the scars of the head and face, photographs of the 
affected area were not included.  Accordingly, this case will 
be returned to the RO for additional examination of the 
veteran.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran be 
scheduled for a VA dermatology 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should provide a detailed 
description of the actinic keratoses, 
including their location and extent of 
involvement.  The examiner should also 
provide a detailed description, including 
location and characteristics, of the 
scars that are the residuals of the 
excision of the squamous cell and basal 
cell carcinomas.  Photographs should be 
taken of the areas affect by the actinic 
keratoses and scars, and associated with 
the examination report.  For the actinic 
keratoses and scars of the face and head, 
the examiner should render an opinion as 
to the degree of disfigurement.  The 
examiner should present all findings, and 
the reasons or bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.


2.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether an increased 
disability rating for the veteran's skin 
disorder can be granted.  In evaluating 
the claim, the RO should consider whether 
other Diagnostic Codes for the skin of 
other parts of the body are applicable.  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

